Citation Nr: 0307601	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01- 04 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the hands and feet.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from December 1946 to 
December 1949 and from August 1950 to September 1951.  

The current appeal arose from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for residuals of cold injury of the hands 
and feet.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge in June 2002, a transcript of which has 
been associated with the claims file.  

In January 2003 the Board undertook development of the 
veteran's claim of entitlement to service connection for cold 
injury residuals of the hands and feet.  The additional 
evidence obtained in this regard was associated with the 
claims file.  


FINDING OF FACT

The probative, competent medical evidence establishes that 
the veteran's peripheral neuropathy of the feet and hands 
resulted from cold damage which occurred during active 
military service.  


CONCLUSION OF LAW

Cold injury residuals to the hands and feet, diagnosed as 
peripheral neuropathy, was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaints of, or treatment for, cold 
injury to the hands and feet.  This includes a separation 
examination report from September 1951.  

In March 2000 the veteran filed a claim for service 
connection for residuals of cold injury to the hands and 
feet.  In an April 2000 statement, he indicated that he was 
exposed to cold conditions while he was stationed in Korea, 
but if he had reported this problem before separation from 
service for compensation benefits, he would have had to stay 
in service for another 30 days.  

VA treatment records from 1999 through the present day 
reflect treatment for foot and nail problems in early 2000.  
In November 2000 the veteran underwent a special VA 
examination to determine the nature of the conditions of his 
hands and feet.  He gave a history of being exposed to 
extreme cold conditions while he was in Korea.  This exposure 
affected his hands and feet in that the skin would peel, and 
he could never get them "warmed up."  He said that he did 
not receive any treatment at the time of the initial injury.  
Now, his feet felt cold all of the time, and he had a 
constant burning and pain with occasional shooting sharp pain 
in the feet and occasionally in the hands.  

The veteran said that he took medication for his circulation, 
but he did not know the name of it.  He had also been given 
analgesic cream to put on his hands and his feet.  He said 
that this medication did not help to decrease the pain.  He 
stated that if he were exposed to cold or warm weather, he 
would have increased pain and burning in his hands and feet.  
The peeling of his hands occurred all of the time, and he had 
constant numbness in his feet.  He also had recurrent fungal 
infections in the nails of his hands and his feet.  The 
diagnosis was peripheral neuropathy secondary to cold 
exposure.  

A November 2000 general medical examination report shows that 
the veteran was diabetic.  He also had hypertension, 
arteriosclerotic heart disease with a history of atrial 
fibrillation, chronic obstructive pulmonary disease, and mild 
upper respiratory infection.  The examiner also noted that 
the veteran had onychomycosis.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in June 2002, the veteran provided testimony 
in support of his claim.  He recalled that after exposure to 
the cold during service, his hands and feet turned 
"blackish" in color.  They regained full and normal color 
before separation from service.  Currently, he experienced 
aching and pain in his hands and feet which had increased in 
severity.  He said that he was not treated for his frostbite 
during service.  

In October 2002, the Board determined that additional 
development was needed.  In part, it was requested that the 
examiner who conducted the VA medical examination in November 
2000, provide an opinion as to whether it was at least as 
likely as not that peripheral neuropathy diagnosed on cold 
injury protocol examination was related to inservice cold 
exposure.  In a February 2003 response, the VA examiner noted 
that she had reviewed the claims file prior to providing an 
opinion.  She noted that the veteran admitted to not seeking 
medical attention for his cold exposure complaints.  It had 
been substantiated, however, that he had been stationed in 
Korea and exposed to extreme weather conditions.  While he 
had other medical conditions that could cause neuropathic 
pain, such as diabetes, the pain and discomfort described by 
him was also consistent with residuals of cold exposure.  
Therefore, she concluded that it was at least as likely as 
not that his peripheral neuropathy was related to his cold 
exposure in service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).
Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.  In the case at hand, it is not 
apparent that the veteran was notified of the new law.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

However, the favorable decision reached as to the question of 
service connection reflects that the veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to this new law.  Although the RO has not provided notice of 
the VCAA or adjudicated his claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in essential agreement with and adhere to the mandates 
of this new law with respect to the duty to notify and the 
duty to assist the appellant in the development of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Due to the favorable decision reached by the Board, no useful 
purpose would be served in remanding or deferring the matter 
simply for initial consideration of the VCAA by the RO.  This 
would result in additional and unnecessary burdens on VA, 
with no benefit flowing to the appellant.  


Service Connection

In this case, there is no evidence of the precise time of 
onset of foot and hand disorders other than that clinical 
findings were first documented in 2000, many years after 
service; following which time the veteran was diagnosed with 
peripheral neuropathy secondary to cold exposure at the time 
of VA examination in November 2000.  

However, a VA examiner has reviewed the claims file and 
opined that the veteran's current peripheral neuropathy of 
the hands and feet is at least as likely as not the result of 
inservice cold exposure.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for residuals of cold 
injury to the hands and feet is warranted.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert, supra.  As the 
VA examiner's opinion represents competent evidence of record 
which establishes a relationship between a currently 
diagnosed disorder of the hands and feet and the veteran's 
period of service, the Board finds entitlement to service 
connection for a disorder of the hands or feet is warranted.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  


ORDER

Entitlement to service connection for cold injury residuals 
of the hands and feet diagnosed as peripheral neuropathy is 
granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

